DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1,3-7,10-11 and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of Mottla (US 20110060480 A1) was the closest prior art to teach the process of identifying plurality of vehicles within a geographic area, transmitting a first signal to a device of a customer with the first signal being configured to control each of the plurality of vehicles, and providing the user an option to select a vehicle. The prior art of Zaid teaches a server transmitting a second signal to device in response to receiving a selection of a vehicle, the second signal modifying the first signal to be disabled from controlling the plurality of vehicles except the selected vehicle. However, the prior art fails to teach the first signal including a digital signature and transmitting a second signal to the device in response to receiving the selection, the second signal modifying the first signal to be disabled from controlling the plurality of vehicles except the selected vehicle, the second signal modifying the digital signature receiving a deselection of the selected vehicle of the plurality of vehicles; and transmitting a third signal to the device, the third signal restoring the first signal that is modified to the first signal configured to control each of the plurality of vehicles. The prior art also fails to teach transmitting a fourth signal, the fourth signal modifying the first signal to be disabled from controlling the one or more deselected vehicles, the fourth signal modifying the digital signature.
Other prior art such as Matsumoto (US 5465299 A) and Waghmare (US 20130104206 A1) were
relevant prior art of restoring digital signatures and Maise (US 20160135054 A1) teaching the process of
transmitting a digital signature with a key fob but fails to specifically teach the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689